It is conceded by counsel that the issues presented here cannot be distinguished from those which confronted the Supreme Court in the matter entitled Paul Adolph Brown v. Democratic Parish Committee of St. Bernard Parish et al., 165 So. 167, and in various other cases decided by the Supreme Court in the same opinion and decree rendered in the Brown Case on December 3, 1935.
For the reasons assigned by the Supreme Court in that case, it is ordered, adjudged and decreed that the judgment appealed from be affirmed.
  Affirmed. *Page 174